Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one memory chip stacked on the interface chip, wherein the at least one memory chip comprises a second test pad provided in an outer portion of the at least one memory chip, a dummy pad provided inside the second test pad, and a second TSV provided between the second test pad and the dummy pad; and an adhesive layer provided between the interface chip and the at least one memory chip, wherein a first bump is provided on the bump pad on a bottom surface of the interface chip, a second bump is provided on the second TSV on a bottom surface of the at least one memory chip, a dummy bump is provided on the bottom surface of the at least one memory chip to be adjacent to the second bump, and no bump is provided on the first test pad and the second test pad.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 11, there is no teaching, suggestion, or motivation for combination in the prior art to include a dummy pad provided inside the second test pad, and a second TSV provided between the second test pad and the dummy pad; and an adhesive layer provided between the interface chip and the at least one memory chip. wherein the interface chip and the at least one memory chip have substantially the same size, the first test pad and the second test pad overlap each other, and the bump pad and the dummy pad overlap
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include a dummy pad provided inside the second test pad, and a second TSV provided between the second test pad and the dummy pad; an adhesive layer provided between the interface chip and the at least one memory chip; and a sealant for sealing the interface chip and the at least one memory chip on the PCB, wherein the interface chip and the at least one memory chip have substantially the same size, the bump pad and the dummy pad overlap each other and the first test pad and the second test pad overlap each other, a first bump is provided on the bump pad on a bottom surface of the interface chip, and a second bump is provided on the second TSV on a bottom surface of the at least one memory chip and a first dummy bump is provided on the dummy pad on a bottom surface of the at least one memory chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIAS ULLAH/Primary Examiner, Art Unit 2893